 FARMERSINSURANCE GROUPFarmers Insurance GroupandInsuranceWorkers International Union,AFL-CIO,Petitioner.Case 36-RC-2221.April 28, 1967DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearing was held before Hearing Officer Dale B.Cubbison, of the National Labor Relations Board.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.After the close of the hearing, thePetitioner filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit limitedto the approximately 24 underwriters working in theEmployer's Portland, Oregon, regional office. Theunderwriters sought by the Petitioner are classifiedas underwriter, senior underwriter, and multiple lineunderwriter.The Employer contends that therequested unit is inappropriate, but declined to takea position as to what it considers to be anappropriate unit. There is no history of collectivebargaining for these employees, and no union seeksto represent a more comprehensive unit.The Employer's operations are divided into anumber of departments, including the majoriCfState FarmMutual Automobile InsuranceCompany,158NLRB 925, wherethe Board found appropriate separate units offieldclaim specialists and field claim representatives in theemployer's claims sections See alsoMetropolitanLifeInsuranceCompany(Woonsocket, R 1.), 156 NLRB1408, and cases citedtherein.2The recordshows that the underwriting clerks are clericalemployees whose work and interests are dissimilarfrom those ofthe underwritersCfNorth Carolina Mutual LifeInsuranceCompany, 109 NLRB 625,627233departments of underwriting and administrativeservices, each headed by its own manager. Until 2weeks prior to the hearing, the Employer required acollege degree or equivalent insurance or relatedbusiness experience for applicants for underwriters'jobs. There is no similar educational requirement forjobs in the administrative services department.Approximately one-half of the present underwritershave college degrees. Underwriters are among thehighest-salaried employees, and usually are the mostexperienced of the Employer's employees. Theypossess highly specialized skills that are masteredonlyafterapproximately 1 year on the job,irrespectiveoftheunderwriter'spreviousexperienceoreducationalbackground.Theunderwriters are separately supervised from theemployees in the other departments, and there is noemployee interchange between them and employeesinsuch departments.While there have beenpermanenttransfersintotheunderwritingdepartment from other departments, the transferredemployees were experienced employees from thesame or similar salary grade levels. All employees,including underwriters, are governed by the samepersonnel policies, and all have the same employeefringe benefits.Upon these facts, and the record as a whole, wefindthattheemployees in the underwritingdepartment, sought by the Petitioner, comprise ahomogeneous, identifiable, and distinct group with acommunity of interests sufficiently distinct from thatof other employees of the Employer to warrant theirseparate representation.'Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forcollective bargaining purposes within the meaning ofSection 9(b) of the Act:Allunderwriters,seniorunderwriters,andmultiple underwriters employed by the Employer atitsPortland, Oregon, regional office, excluding allother employees, underwriting clerks,2 supervisors,and guards as defined in the Act.[Text of Direction of Election3 omitted frompublication. ]sAn election eligibility list, containing the names andaddresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 36 within 7 days after thedate of this Decision and Direction of Election. The RegionalDirector shall make the list available to all partiesto the electionNo extension of timeto filethis list shall be granted by theRegional Director except in extraordinary circumstances.Failureto comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.ExcelsiorUnderwearInc., 156 NLRB 1236164 NLRB No. 24